Citation Nr: 1704067	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 28, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Los Angeles, California Regional Office (RO) that granted service connection and assigned a 30 percent rating for posttraumatic stress disorder (PTSD).  A July 2013 rating decision increased the rating to 50 percent disabling effective June 3, 2013.

In July 2015, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2015, the Board increased the initial rating for PTSD to 50 percent prior to August 27, 2007, and to 70 percent from August 27, 2007.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties asked that the Court not disturb that part of the Board decision that
granted entitlement to an increase in the initial disability rating from 30 to 50
percent, prior to August 28, 2007, and an increase from 50 to 70 percent after
that date, for Appellant's service-connected PTSD.  In response, the Court issued an October 2016 Joint Motion for Partial Remand to the extent the Board denied an initial rating in excess of 50 percent for PTSD prior to August 28, 2007 and a concurrent Order, remanding the Veteran's claim to the Board for reconsideration.  

The Veteran has also been assigned a TDIU, effective August 28, 2007, and since this does not cover the entire time frame on appeal, the Board additionally has jurisdiction over an implied claim for TDIU as an included claim within the increased rating claim for the period prior to August 28, 2007. 

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From December 12, 2003, when service connection became effective, until August 27, 2007, the Veteran's psychiatric disability had been manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas.  

2.  Prior to August 28, 2007, the Veteran was precluded from securing and maintaining a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  From December 2003, when service connection became effective, until August 27, 2007, the criteria for an initial rating of 70 percent, but not higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for TDIU have been met for the period prior to August 28, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in February 2004 and March 2006, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, the evidence that should be submitted if there was no desire for VA to obtain such evidence, and notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in June 2011 and March 2015.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and for intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Prior to August 28, 2007

A November 2003 evaluation notes the Veteran's symptoms as sleep disturbance with dreams of service, vigilance and fear, acute depression, and a fearful and isolated existence.  The Veteran also reported that he was active in Alcoholics Anonymous (AA).  In a December 2003 statement from T.H., the Veteran was described as being in a state of quiet fear, depression, and/or anger much of the time, also a worrier, hypervigilant and hyper alert, sitting with his back against the wall, having few friends, self-isolating, and attending a lot of AA meetings.  T.H. stated that although he believed the Veteran trusted him, he was often angry, critical, and untrusting of others.  A March 2004 assessment noted that the Veteran liked to swim, hike, and attend AA meetings in his leisure time.  An April 2005 treatment note reflects that the Veteran reported anxiety, insomnia, depression, intrusive memories of service, and loss of enjoyment from past hobbies.  His affect was sad, however he had no suicidal or homicidal ideation.  

According to the medical and lay evidence of record, prior to August 28, 2007, the Veteran's GAF was between 31 and 50 which is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  During this time frame the Veteran's psychological symptoms consisted primarily of sleep disturbance, hypervigilance, depression (acute), excessive worry, panic attacks more than once a week, impaired level of concentration, generalized anxiety, trust issues, rocky personal relationships, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran had some social isolation and according to the record had not held a job since 2003.  Thus a 70 percent rating, but not higher, is warranted for this time period.  

A higher rating of 100 percent is not warranted as the Veteran's symptoms do not indicate the enumerated symptoms for this level of disability or symptoms of such frequency, severity and duration that they equate to total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran has no persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  He also had some relationships with others and attended AA meetings.



TDIU Prior to August 28, 2007

Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Having assigned a 70 percent rating for the Veteran's PTSD prior to August 28, 2007, based in part on the Veteran's unemployment during this period, the Board further finds this evidence sufficient to warrant entitlement to TDIU prior to August 28, 2007, on a scheduler basis.  Given the assignment of a total rating for his period and the Veteran's satisfaction with a rating of 70 percent for the period since August 28, 2007, the Board finds that further discussion of entitlement to higher ratings based on an extraschedular basis is not necessary.  


ORDER

An initial disability rating of 70 percent for PTSD prior to August 28, 2007, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A TDIU for the period prior to August 28, 2007, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


